Dear Maynard,

On March 17, 1998, CSK Auto Corporation awarded to you stock options to purchase
216,635 shares of CSK Auto common stock at an exercise price of $20.00/share
with a three year vesting schedule. These options were repriced and re-granted
pursuant to a Stock Option Agreement effective February 9, 2002 at an exercise
price of $11.00/share (the “Option Contract”). This letter agreement, which is
being entered into contemporaneously with an amendment to your Employment
Agreement, is intended to amend the exercise period relative to such options
upon your Retirement (as defined below) from the Company. Capitalized terms not
defined herein shall have the meaning ascribed to in the Option Contract.

Prior to the execution of this letter agreement, pursuant to the terms of your
stock option grant, the vested portion of the grant shall expire upon the
thirtieth (30th) day following the seventh (7th) anniversary of the Effective
Date unless (i) at any time prior to an Approved Sale, you are terminated
without Cause (as defined in your Employment Agreement), you cease to be
employed by CSK or a Subsidiary due to death or Permanent Disability (as defined
in your Employment Agreement) or you resign for Good Reason (as defined in your
Employment Agreement), in which case the vested portion of the grant shall
expire 180 days following the Termination Date, (ii) you resign other than for
Good Reason or are terminated for Cause from employment by CSK, in which case
the vested portion of the grant shall expire at 5:00 p.m. Phoenix time on the
second business day after the date of such termination.

In view of your past services, notwithstanding any other provision of the Option
Contract, if you cease to be an employee or director of the Company or any
subsidiary or parent of the Company by reason of retirement (provided that you
have attained the age of 65 and the sum of your age and years of service with
the Company is 75 or higher) (herein, “Retirement”), the stock options shall
remain exercisable for (and, subject to federal securities laws, including laws
regarding insider trading, and any other exercise restrictions set forth in the
governing stock option plan and contract, as modified by this letter agreement,
may be exercised at any time during), and shall expire (unless exercised), six
months after such termination of employment, but in no event later than
December 31, 2007. In the event of termination for any other reason, the
original terms of the Option Contract shall govern.

In order to satisfy certain requirements under the federal tax code in
connection with the afore-described modification of your options, your signature
below is deemed to be an acceptance of CSK Auto’s offer to modify the exercise
period and term for these stock options.

Please note that CSK Auto is not providing here nor will it provide tax, legal
or financial advice. You are urged to consult your own advisors in connection
with taking any action with respect to your stock options.

CSK AUTO CORPORATION

     
By:     
Dale Ward
Executive Vice President
       
Date


 
   
     
Maynard Jenkins
       
Date

     

Tax Identification No. / Soc. Sec. No.

